internal_revenue_service number release date index number ----------------------------------- --------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ------------- telephone number -------------------- refer reply to cc fip b03 plr-117713-09 date date legend ------------------ taxpayer ---------------------------------------------------- ---------------------------------------------- ---------------------------------------------------- date date year year year year year year ------------------ ------------------------ ------- ------- ------- ------- ------- ------- accountant ------------------- x months --- plr-117713-09 dear ---------------------------- this is in response to a letter from your authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for you to make an election under sec_475 of the internal_revenue_code code to use the mark-to-market method_of_accounting beginning with year the letter was filed on date taxpayer uses a calendar_year in preparing his federal_income_tax returns and uses the cash_receipts_and_disbursements_method of accounting taxpayer trades securities from his home_office and began trading securities in year taxpayer represents he has continuously qualified as a trader in securities as that term is used in sec_475 f since year in year taxpayer formed a partnership with his children to teach the children how to trade securities taxpayer trades securities for his own account and for the partnership the bulk of the partnership is owned by taxpayer taxpayer has not requested a ruling regarding the partnership during year through year taxpayer employed accountant a certified_public_accountant to prepare his tax returns and provide tax_advice during that time accountant received annual reports of taxpayer’s and the partnership’s trading activities taxpayer frequently discussed tax planning strategies with accountant in january of year taxpayer informed accountant that while he had a large realized tax gain for year he was going to have a huge loss for year further taxpayer informed accountant that he was expecting to liquidate an insurance_policy during year or year which would generate a sizable gain in the year of liquidation taxpayer represents that in june of year he began calling the internal_revenue_service service regarding his financial issues and seeking guidance during one conversation with the service taxpayer was asked if he had made an election pursuant to sec_475 to use the mark-to-market method_of_accounting and it was explained to taxpayer why this was relevant this was the first time taxpayer had heard of such an election subsequent to this conversation taxpayer discussed the availability of the election with accountant taxpayer represents that accountant acknowledged that he had heard of the election but was not quite sure how it worked accountant has provided a single line affidavit under penalties of perjury that he was not aware of the provisions of sec_475 in year year and year taxpayer experienced a net taxable gain in each year for his trading business but in year taxpayer experienced a net taxable loss for his trading business we are treating taxpayer as a trader in securities solely for purposes of this ruling we have not considered and therefore express no opinion whether taxpayer qualifies as a trader in securities plr-117713-09 law and analysis sec_475 provides that a taxpayer engaged in a trade_or_business as a trader in securities may elect to apply the mark-to-market method_of_accounting to securities held in connection with such trade_or_business see sec_475 sec_7805 provides that except to the extent otherwise provided by the code any election shall be made at such time and in such manner as the secretary shall prescribe on date the service published revproc_99_17 1999_1_cb_503 section superseded by revproc_99_49 1999_2_cb_725 which was clarified modified amplified and superseded by revproc_2002_9 2002_1_cb_327 which was clarified modified amplified and superseded by revproc_2008_52 c b revproc_99_17 provides the exclusive procedure for traders in securities to make an election to use the mark-to-market method_of_accounting under sec_475 sec_5 of revproc_99_17 provides in relevant part that taxpayers other than a taxpayer for which no federal_income_tax return was required to be filed for the taxable_year immediately preceding the election_year make an election under sec_475 for a tax_year beginning on or after date by filing a statement no later than the due_date without regard to extensions of the original federal_income_tax return for the taxable_year immediately preceding the election_year the statement must be attached to either that return or to a request for an extension of time to file that return section dollar_figure of revproc_99_17 the statement must describe the election being made the first taxable_year for which the election is effective and the trade_or_business for which the election is made section dollar_figure of revproc_99_17 sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations published in the federal_register or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 through c ii set forth rules that the service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all plr-117713-09 years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight sec_301_9100-3 provides special rules for accounting_method regulatory elections this section provides in relevant part that the interests of the government are deemed to be prejudiced by granting an extension of time except in unusual and compelling circumstances if the accounting_method regulatory election is subject_to the procedure described in sec_1_446-1 requiring the advance written consent of the commissioner or if the accounting_method regulatory election for which relief is requested requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable_year the election should have been made sec_4 of revproc_99_17 states that the election under sec_475 determines the method_of_accounting an electing trader is required to use for federal_income_tax purposes for securities subject_to the election because the election is integrally related to the change in accounting_method to mark-to-market it is an accounting_method regulatory election subject_to sec_301_9100-3 revproc_2008_52 provides procedures by which a taxpayer may obtain automatic consent to change to the mark-to-market accounting_method however the automatic change applies to a taxpayer only if the taxpayer has made a valid election under sec_475 and is required to change its method_of_accounting to comply with the election section dollar_figure of the appendix to revproc_2008_52 taxpayer requests an extension of time to make an accounting_method regulatory election that is subject_to the provisions of sec_301_9100-3 relief under this section of the regulations will only be granted when a taxpayer provides evidence satisfactory to the commissioner that the taxpayer acted reasonably and in good_faith and the granting of relief will not prejudice the interests of the government if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the taxpayer is deemed to have not acted reasonably and in good_faith under such circumstances sec_301_9100-3 provides that the service will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight without such proof the taxpayer is deemed to have not acted reasonable or in good_faith plr-117713-09 in this case taxpayer did not file his request for relief until date the election was due by date the late filing provides taxpayer the benefit of more than x months of hindsight to review and consider the results of his securities trading transactions and whether he would benefit by making the election specifically had taxpayer made a timely election he would not have had the benefit of knowing the results of his security transactions after the election’s due_date and he would not have had this time to act on that knowledge therefore taxpayer has failed to demonstrate his decision to seek relief did not involve hindsight and in accordance with sec_301_9100-3 taxpayer is deemed to have not acted reasonably or in good_faith based on the facts and representations submitted we conclude that taxpayer has not satisfied the requirements for our granting a reasonable extension of time to make an election under sec_475 to use the mark-to-market method_of_accounting specifically taxpayer has failed to demonstrate he acted reasonably and in good_faith conclusion taxpayer’s request for an extension of time to make the sec_475 election for year is denied because taxpayer’s request for relief is denied pursuant to sec_301_9100-3 for lack of reasonable action and good_faith we will not consider other reasons why relief may have been denied no opinion is expressed as to the tax treatment of the transaction under the provisions of any other sections of the code and regulations which may be applicable thereto this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent for example taxpayer was denied relief because he failed to demonstrate reasonableness and good_faith as required by sec_301_9100-3 but had he met this requirement sec_301_9100-3 requires the existence of unusual and compelling circumstances in reaching our conclusion it was not necessary for us to consider if unusual and compelling circumstances existed as a result even if taxpayer had demonstrated reasonableness and good_faith he still must show unusual and compelling circumstances plr-117713-09 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours s _________________________ robert b williams senior counsel branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes cc
